                                           THE UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF OHIO

                                                                     )
                            IN RE:                                   )    CHAPTER 13
                                                                          CASE NO: 16-51550
                                                                     )
                            Michael S. Mobley, Sr.                        ALAN M. KOSCHIK
                                                                     )    BANKRUPTCY JUDGE
                            Kari M. Mobley                           )
                                                                     )    TRUSTEE’S MOTION TO DISMISS
                                                  Debtor(s)          )    DUE TO FAILURE OF DEBTOR(S)
                                                                     )    TO MAKE PLAN PAYMENTS
                                                                     )


                             Now comes Keith L. Rucinski, the Chapter 13 Trustee, and requests this Court to
                          dismiss Debtor(s) plan pursuant to 11 USC §1307(c)(1) as the Debtor(s) has failed to
                          make required plan payments as required by 11 USC §1326. The failure to make plan
                          payments is prejudicial to creditors who cannot be paid unless the Debtor(s) make plan
                          payments. The Trustee states the following:


                             1)      Debtor(s) has/have not been making his/her/their Chapter 13 Plan payments
                                     as ordered.
                             2)      The case as filed 06/29/2016.
                             3)      The monthly Plan payments are $795.00.
                             4)      As of this date, the payments into the Plan total $29,894.97.
                             5)      The last payment was received on 10/21/2019.



   CHAPTER 13
Keith L. Rucinski
     Trustee                                          NOTICE TO ATTORNEYS
 1 Cascade Plaza
    Suite 2020
 Akron, Oh 44308
  (330) 762-6335
                                 **Pursuant to this Court’s Administrative order 00-4, attorneys are
       Fax                required to file with the U.S. Bankruptcy court a notice of no opposition or a
  (330) 762-7072
      Email               notice of inability to communicate with the Debtor(s).1352
krucinski@ch13akron.com


                                 Attorneys may contact Holly Byler, at the Chapter 13 Trustee’s Office at
                          330.762.6335 ext. 225 or hbyler@ch13akron.com to resolve this motion.

                                If attorneys do not file a response or contact the Chapter 13 Office by noon
                          on Tuesday before the scheduled hearing, attorneys are required to appear at any
                          Court hearing on this matter.

                                 Debtor(s) may make a payment either online or by phone. To pay online
                          visit www.chapter13info.com. To pay by phone call 1-888-439-5121.**




              16-51550-amk        Doc 34     FILED 01/16/20      ENTERED 01/16/20 11:29:13          Page 1 of 2
                          Respectfully submitted,


                          _/s/ Keith L. Rucinski_________________
                          Keith L. Rucinski, Chapter 13 Trustee
                          Ohio Reg. No. 0063137
                          Joseph A. Ferrise, Staff Attorney
                          Ohio Reg. No. 0084477
                          One Cascade Plaza, Suite 2020
                          Akron, OH 44308
                          Phone: 330.762.6335
                          Fax: 330.762.7072
                          Email: krucinski@ch13akron.com
                                 jferrise@ch13akron.com

                                                      CERTIFICATE OF SERVICE

                          I hereby certify that on 1/16/2020, the following were served a copy of this pleading:

                                 Michael S. Mobley, Sr.                Kari M. Mobley
                                 63 Organ Ave.                         63 Organ Ave.
                                 Akron, OH 44319                       Akron, OH 44319
                                 (via Regular U.S. Mail)               (via Regular U.S. Mail)


                                 Via ECF:

                                 Rebecca J. Sremack, Esquire at rebecca@sremacklaw.com
   CHAPTER 13                    Keith L. Rucinski, Trustee at krucinski@ch13akron.com
Keith L. Rucinski
     Trustee                     Office of the US Trustee at ustpregion09.cl.ecf@usdoj.gov
 1 Cascade Plaza
   Suite 2020
 Akron, Oh 44308
 (330) 762-6335
       Fax
 (330) 762-7072
      Email
                                 Date of Service:       1/16/2020              By:    Holly Byler
krucinski@ch13akron.com                                                        Office of the Chapter 13 Trustee




               16-51550-amk        Doc 34    FILED 01/16/20       ENTERED 01/16/20 11:29:13           Page 2 of 2
